Citation Nr: 0909337	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-12 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic lumbar strain with degenerative changes.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Navy from June 1981 until July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 Rating Decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, granted 
service connection for a chronic lumbar strain with 
degenerative changes, with an initial evaluation of 10 
percent, effective August 2002.


FINDING OF FACT

The Veteran's lumbar strain with degenerative changes is 
manifested by painful motion, a bulging disc, chronic 
lumbosacral strain, and arthritis affecting two minor joint 
groups.  The Veteran's back disability does not demonstrate 
ankylosis, limited range of motion, or moderate or severe 
intervertebral disc syndrome.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for a chronic lumbar 
strain with degenerative changes is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).
	



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
provided an examination to the Veteran in February 2002 and 
January 2004.  VA conducted an MRI on the Veterans back in 
March 2002.  A subsequent examination was scheduled, as 
addressed below, but the Veteran did not report for the 
examination.  The Veteran did not request a hearing before 
the Board in conjunction with his appeal.  

While on appeal, this matter has twice been remanded by the 
Board for further development.  The September 2006 remand 
required the RO to request that the Veteran submit any 
treatment records in his possession, specifically including 
the chiropractic records the Veteran indicated he possessed.  
The RO was also required to obtain all outstanding treatment 
records (VA or private) pertaining to the Veterans back, 
including a March 2002 MRI report that had not been included 
in the file.  The remand required that after VA obtained the 
relevant records, the RO was to schedule the Veteran for an 
examination to determine the current status of his back 
disability.  Following the September 2006 remand, the RO 
requested that the Veteran submit "any treatment you may 
have received for your back problems, including any 
chiropractic treatment records."  The Veteran did not submit 
any medical records to VA.  The RO contacted the Veterans 
local VA Medical Center (VAMC) in Washington, DC, seeking 
medical records, but was informed by the Washington VAMC that 
no records existed at that facility for the Veteran.  
Subsequently, a letter was sent to the Veteran, informing him 
that an examination for his back disability was scheduled for 
March 23, 2007.  The Veteran failed to report for the 
scheduled examination.  In April 2007, the Veteran submitted 
a letter essentially indicating that he had no other 
information or evidence to submit.  

The Veterans claim was again certified to the Board, and was 
remanded in July 2007.  The July 2007 remand noted that the 
RO should have sought medical records from the San Diego, 
California, VAMC.  Specifically, the Board required VA to 
attempt to obtain the MRI examination report from March 2002, 
based on a February 2002 VA examination report indicating 
that the Veteran was scheduled for the test.  Subsequent to 
the remand, the RO obtained these reports, and they have been 
included in the claims file.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  No further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Increased Evaluation

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

VA will not evaluate the same disability under various 
diagnoses, even if multiple Diagnostic Codes are applicable 
to a single disability.  38 C.F.R. § 4.14.

When an unlisted condition is encountered, VA will rate it 
under a closely related disease, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran submitted his claim for service connection for a 
spine disability in February 2002.  On September 26, 2003, 
the regulations governing spine disabilities changed.  This 
decision addresses the application of both sets of 
regulations, because he filed his claim during the time the 
older regulations were in place; the Veteran is entitled to 
the highest appropriate evaluation under either set of 
regulations.  

The Evidence

A February 2002 VA examination noted the Veteran's 1989 
compression fracture of his fifth lumbar vertebra, which 
occurred when he had a rough parachute landing, hitting the 
ground buttocks-first.  The Veteran continued to have 
difficulty with his back after the injury.  He informed the 
examiner that there was pain in his back which would be 
aggravated after standing for 15 minutes.  Any bending, 
twisting, or lifting would also aggravate his back.  He also 
reported radicular symptoms shooting down both lower 
extremities, which occurred once a month, not in association 
with any particular physical activity.

The examiner conducted a physical examination of the 
Veteran's back, which revealed limitation of low back motion.  
The Veteran had extension to 20 degrees, and 30 degrees of 
lateral flexion bilaterally.  The Veteran's low back flexion 
was limited to 60 degrees.  The examiner diagnosed the 
Veteran with a history of a compression fracture of the L5 
(fifth lumbar) vertebra.  The examiner determined that the 
Veteran had a chronic nonspecific musculoligamentous strain, 
with the possibility of degenerative disc disease.  The 
Veteran's occupational abilities were impaired based on his 
limitations on prolonged standing, walking, running, jumping, 
bending, and heavy lifting.  The limitations were based on 
pain and secondary weakness with fatigability, but there was 
no indication of instability or incoordination.

An MRI was taken of the Veteran's lumbar spine in March 2002.  
The MRI report related the Veteran's history, including lower 
back pain.  The Veteran had "rare/minimal radicular pain 
until last 2 months", and now had "frequent episodes of 
instantaneous/sharp/electrical pain, [bilateral], extending 
posterolaterally down thigh, calf, to ankle".  The current 
episodes would last seconds, and would occur multiple times 
per day, accompanied by an acute increase in lower back pain 
daily.  The MRI revealed an annular tear and broad-based disc 
bulge at L4-L5, which minimally contacted the anterior thecal 
sac and minimally impinged the left neural foramen.  At the 
juncture of the L5 and S1 (first sacral) vertebrae, also 
known as the lumbosacral articulation, there was a disc 
osteophyte complex with mild left neural foraminal narrowing.  
The diagnosis was "spondylitic changes of the lower lumbar 
spine with bilateral pedicle stress changes at L5."

The Veteran's back disability was again examined in January 
2004.  At the time of the examination, the Veteran's posture 
and gait were normal.  The Veteran described pain in his low 
back as intermittent, depending on the amount of physical 
activity.  He experienced pain when sitting for long periods 
of time.  The Veteran stated that he had no diminution of 
strength or sensory loss from the condition, and his daily 
physical activities were not restricted.  Physical 
examination revealed that flexion of the lumbar spine was to 
90 degrees, and extension was to 30 degrees.  Lateral flexion 
was to 30 degrees bilaterally.  Right rotation was to 45 
degrees, and left rotation was to 45 degrees.  A straight leg 
raising test was negative.  The examiner continued the 
established diagnosis of lumbar strain with degenerative 
changes.

The Board notes that, in seeming contradiction to the 
Veteran's statements to the March 2002 examiner that his back 
limited his physical activities, the Veteran informed the 
examiner in January 2004 that he was continuing to run, and 
his current running was limited by pain in his knee when he 
ran too far.  The knee pain began in the year 2000.  

In March 2004, the Veteran submitted six "buddy statements" 
from fellow members of the Navy who worked with him following 
his 1989 back injury.  Each of them related seeing the 
Veteran in pain and addressed how the back disability 
affected the Veteran in his day-to-day life.  One of the 
individuals stated that he saw the Veteran attempt to pick up 
a heavy object and experience a back spasm as a result, 
preventing the Veteran from standing up straight.  

The Veteran submitted an April 2004 letter from his 
chiropractor, Dr. L.B.F.  In the letter, the chiropractor 
related treatment she provided the Veteran from 1990, 1991, 
1993, 1995, and 1996 for his back disability.  Her final 
diagnosis for the Veteran was degenerative joint disease of 
the lumbar spine and aggravated concomitant degenerative disc 
disease of the lumbar spine.

The Old Regulations

The older regulations addressing spinal disabilities, which 
were generally applicable prior to September 26, 2003, 
included Diagnostic Codes 5285 (residuals of fracture of 
vertebra), 5286 (complete bony fixation (ankylosis) of the 
spine), 5287 (ankylosis of the cervical spine), 5289 
(ankylosis of the lumbar spine), 5290 (limitation of motion 
of the cervical spine), 5291 (limitation of motion of the 
dorsal spine), 5292 (limitation of motion of the lumbar 
spine), 5293 (intervertebral disc syndrome, in effect prior 
to September 23, 2002), 5293 (intervertebral disc syndrome, 
in effect from September 23, 2002 through September 25, 
2003), 5294 (sacro-iliac injury and weakness), and 5295 
(lumbosacral strain).

Diagnostic Code 5285 provided ratings for residuals of 
fracture of vertebra.  Diagnostic Code 5285 provided that, in 
cases where residuals of vertebral fracture did not involve 
the spinal cord or require a neck brace, such residual 
disability was to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  When the residuals 
of vertebral fracture were without cord involvement, but with 
abnormal mobility requiring neck brace (jury mast), the 
disability rating was 60 percent.  When the residuals of 
vertebral fracture included cord involvement, being 
bedridden, or required long leg braces, the disability rating 
was 100 percent.  When a 100 percent rating was assigned, the 
VA adjudicator was to consider special monthly compensation.  
With lesser involvements (than cord involvement, being 
bedridden, or requiring long leg braces) residuals of 
vertebral fracture were to be rated for limited motion or 
nerve paralysis.  A Note to Diagnostic Code 5285 provided 
that, both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a (2003).

Diagnostic Code 5286 (in effect prior to September 26, 2003) 
provided ratings for complete bony fixation (ankylosis) of 
the spine.  Ankylosis of the spine in a favorable angle was 
to be rated 60 percent disabling.  Ankylosis of the spine in 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type), was to be rated 100 percent 
disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5289 (in effect prior to September 26, 2003) 
provided ratings for ankylosis of the lumbar spine.  
Favorable ankylosis of the lumbar spine was to be rated 40 
percent disabling.  Unfavorable ankylosis of the lumbar spine 
was to be rated 50 percent disabling.  38 C.F.R. § 4.71a 
(2003).

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was 
to be rated 10 percent disabling; moderate limitation of 
motion of the lumbar spine was to be rated 20 percent 
disabling; and severe limitation of motion of the lumbar 
spine was to be rated 40 percent disabling.  38 C.F.R. 
§ 4.71a (2003).

Diagnostic Code 5293 (in effect prior to September 23, 2002) 
provided ratings based on intervertebral disc syndrome.  
Postoperative intervertebral disc syndrome that was cured was 
to be rated noncompensably (0 percent) disabling.  Mild 
intervertebral disc syndrome was to be rated 10 percent 
disabling.  Moderate intervertebral disc syndrome with 
recurring attacks was to be rated 20 percent disabling.  
Severe intervertebral disc syndrome with recurring attacks 
with intermittent relief was to be rated 40 percent 
disabling.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, was to be 
rated 60 percent disabling.  38 C.F.R. § 4.71a (2002).

Diagnostic Code 5293 (in effect from September 23, 2002 
through September 25, 2003) provided that intervertebral disc 
syndrome (preoperatively or postoperatively) was to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  Diagnostic 
Code 5293 (in effect from September 23, 2002 through 
September 25, 2003) provided a 10 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a (2003).

Notes following Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003) provided 
guidance in rating intervertebral disc syndrome.  Note (1) 
provided that, for purposes of ratings under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provide that, 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provide that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
rate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher rating for that segment.  
38 C.F.R. § 4.71a (2003).

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain 
with slight subjective symptoms only was rated noncompensably 
(0 percent) disabling.  Lumbosacral strain with 
characteristic pain on motion was rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, was rated 20 percent disabling.  
Severe lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  38 C.F.R. § 4.71a (2003).

As an initial matter, former Diagnostic Codes 5286 and 5289 
are inapplicable; the Veteran has never been diagnosed with 
ankylosis of the spine.

Former Diagnostic Code 5285, for residuals of a vertebra 
fracture, is applicable to the Veteran's case, as he is 
service connected based on the fracture of his L5 vertebra.  
There is no evidence that the residuals of the fracture 
involve the spinal cord or require a neck brace, and thus, 
under this code, the disability is to be rated in accordance 
with limited motion or muscle spasm.  There is no 
demonstrable deformity of the vertebral body for which 10 
percent would be added to the disability evaluation.

Former Diagnostic Code 5292 addresses limitation of motion of 
the lumbar spine.  The February 2002 examination report 
showed slight limitation of motion.  The Veteran's extension 
was limited to 20 degrees, while low back flexion was limited 
to 60 degrees.  The Veteran had full bilateral flexion to 30 
degrees.  In contrast, the January 2004 examination report 
showed normal forward flexion, extension, and bilateral 
flexion, as well as greater-than-normal rotation.  The Board 
finds that the January 2004 examination is more probative of 
the Veteran's range of motion, as it is more recent than the 
February 2002 report, and because it documents all aspects of 
the Veteran's spinal range of motion, including rotation.  
Despite no current formal finding of limitation of motion, 
the Veteran does experience painful motion.  Under the ruling 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), painful motion 
must be considered when analyzing limitation of motion for 
evaluation purposes.  Based on his painful motion, the 
Veteran is entitled to a compensable evaluation for slight 
painful motion under Diagnostic Code 5292.

The Veteran could be analogously evaluated under former 
Diagnostic Code 5293 for intervertebral disc syndrome.  The 
Veteran was never diagnosed with IVDS, and he never had a 
herniation, rupture, or prolapse of a vertebral disc.  The 
March 2002 MRI revealed, however, that the Veteran had a disc 
bulge at the L4-L5 vertebrae, which is not as severe as a 
herniated disc.  

Under former Diagnostic Code 5293, as it was in effect prior 
to September 23, 2002, the Veteran could qualify for no more 
than a 10 percent evaluation for mild IVDS.  The Veteran does 
not meet the requirements for a 20 percent evaluation, which 
includes moderate IVDS with recurrent attacks.  The Board 
notes that in February 2002, the Veteran stated that he had 
frequent episodes of pain shooting down his legs.  There is 
no other evidence, however, of any specific episodes of pain 
that could be characterized as "attacks" of IVDS.  The 
January 2004 examination included the Veteran's report of 
"intermittent" pain, with no loss of strength; he stated 
his daily activities were not limited.  The Veteran's "buddy 
statements" related incidents of back pain and soreness, but 
do not describe recurrent attacks.  Also, the only treatment 
records available for the Veteran are chiropractic records 
from 1990-1996; these records show a diagnosis of 
degenerative disc disease, but they do not indicate any 
attacks.  Further, as there are no ongoing treatment records 
available since 1996, this lengthy period without treatment 
is certainly evidence against a finding of continuity of the 
sort of symptomatology that was treated through 1996.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000).  Thus, even if the Veteran was experiencing 
a period of "recurrent attacks" prior to February 2002, the 
attacks did not continue, and are not a continuing disability 
shown since the effective date of service connection in 
August 2002.  Any such symptoms that ceased prior to August 
2002 are not factors to be considered in rating the condition 
since that date.  

The Veteran is not entitled to a compensable evaluation under 
former Diagnostic Code 5293, as it was in effect for the 
period between September 23, 2002, through September 25, 
2003.  For that period, Diagnostic Code 5293 provided for 
evaluations based on the total amount of time the Veteran 
experienced "incapacitating episodes", which were defined 
as periods of acute signs and symptoms of IVDS for which bed 
rest was prescribed by a physician.  The Veteran alleged in 
his March 2004 appeal that he experienced "incapacitating 
episodes" twice a month.  Despite his allegation, there is 
no evidence that the Veteran was ever prescribed bed rest by 
a physician.  Without periods of "incapacitating episodes", 
as defined in the regulations, a compensable evaluation is 
not warranted under the version of Diagnostic Code 5293 in 
effect between September 23, 2002, and September 25, 2003.

Under former Diagnostic Code 5295, the Veteran could be 
evaluated for a lumbosacral strain.  The Veteran complained 
of painful motion during both his February 2002 and January 
2004 examinations, which warrants a 10 percent evaluation.  
The only evidence of muscle spasm on extreme forward bending 
is from a "buddy statement" dated March 2004, in which J.J. 
related the story of a time when the Veteran bent over to 
lift an object and became immobilized with back pain, unable 
to stand up.  Also, there is no other evidence of muscle 
spasms on extreme forward bending.  Muscle spasms were not 
addressed by the reports from his January 2004 examinations.  
The Board finds that the Veteran does not experience 
recurring back spasms upon extreme forward bending, based on 
the available evidence before it.  There is no evidence of 
unilateral loss of lateral spine motion in the standing 
position, which would make a 20 percent evaluation 
appropriate.  Likewise, there is no evidence of a severe 
lumbosacral strain for a 40 percent evaluation.  

Thus, under the old regulations, a single 10 percent 
evaluation would be appropriate under Diagnostic Codes 5292, 
5293 (as it existed between September 23, 2002, and September 
25, 2003), and 5295.  Although there are multiple applicable 
Diagnostic Codes, only one ten percent evaluation could be 
applied to the Veteran's disability.  38 C.F.R. § 4.14.

The New Regulations

After September 26, 2003, a new rating formula was 
established under the governing regulations.  Under the 
current regulations, disabilities of the spine are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  Ratings under 
the General Rating Formula for Diseases and Injuries of the 
Spine are made with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Diagnostic Codes potentially applicable to the Veteran's 
claim include 5003 (degenerative arthritis), 5235 (vertebral 
fracture), 5237 (lumbosacral strain), 5239 
(spondylolisthesis), 5240 (ankylosing spondylitis), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  As most of these codes fall 
under the General Rating Formula, only a single analysis is 
necessary for most of the potentially applicable codes.  The 
applications of Diagnostic Codes 5003 and 5243 (when rated 
based on incapacitating episodes) are treated separately in 
the analysis below.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a (2008).

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a (2008).

Intervertebral disc syndrome is now rated under Diagnostic 
Code 5243 (effective September 26, 2003), and provides that 
IVDS is to be rated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a (2008).

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a (2008).

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  Diagnostic Code 5003 
provides that degenerative arthritis that is established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 4.71a 
(2008).

Under the new regulations, the Veteran can be evaluated under 
either the General Rating Formula for Diseases and Injuries 
of the Spine (General Formula), or under Diagnostic Code 5003 
for degenerative arthritis.  As the definition of 
"incapacitating episodes" has not changed since September 
26, 2003, the Veteran is still not eligible for an evaluation 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, because he has never been 
prescribed bed rest.

Under the General Formula, the Veteran is not entitled to 
more than a 10 percent evaluation.  The Veteran did have pain 
and limited motion as described in his February 2002 
examination report.  He was limited to 20 degrees extension, 
and 60 degrees forward flexion.  His total combined range of 
motion of the thoracolumbar spine cannot be ascertained, as 
it would need to include left and right lateral rotation, 
which was not measured at the February 2002 examination.  
(The Board notes that without measurements of left and right 
lateral rotation, the Veteran's total range of motion of the 
thoracolumbar spine was 140 degrees, which is a range of 
motion that, standing alone, would not be entitled to an 
evaluation greater than 10 percent).  The Veteran's back 
problems could have been evaluated at 20 percent, based on 
his limited flexion to 60 degrees as of the February 2002 
examination, but only if that degree of limitation on flexion 
was a continuous symptom of the Veteran's back disability, or 
at least a symptom that continued into the effective date of 
service connection in August 2002.  The evidence indicates, 
however, that the limited flexion in February 2002 was merely 
a flare-up of his back condition, and thus does not warrant 
an increased evaluation.  Additionally, findings in February 
2002 predate the effective date of service connection.  It is 
noteworthy that in January 2004, the Veteran had full flexion 
to 90 degrees.  The January 2004 examination report is the 
most recent evidence available to the Board concerning the 
Veteran's back disability.  As noted earlier, because it is 
the most recent, and because it addresses all relevant ranges 
of motion, including rotation, the Board finds the January 
2004 examination report to be the most probative evidence of 
the Veteran's current condition.  Based on the Veteran's 
current range of motion, he has flexion to 90 degrees, full 
extension to 30 degrees, full lateral flexion to 30 degrees 
bilaterally, and rotation to 45 degrees bilaterally, which is 
15 degrees greater than normal rotation, for a combined range 
of motion of 270 degrees.  He does not have limited flexion 
to a compensable degree.  The Veteran did have localized back 
pain and painful motion, which was consistently addressed in 
the evidence.  The Veteran continually described back pain, 
both to his chiropractor in the 1990s, as well as to both the 
February 2002 and January 2004 examiners.  Each of the six 
"buddy statements" related incidents of seeing the Veteran 
with back pain.  Based on the Veteran's localized back pain, 
he is entitled to a 10 percent evaluation, and no higher, 
under the General Formula.

The evidence supports a finding that the Veteran has 
degenerative arthritis for purposes of evaluation under 
Diagnostic Code 5003.  His chiropractor diagnosed 
degenerative disc disease and degenerative joint disease of 
the lower back.  The February 2002 examiner indicated it was 
possible that the Veteran had degenerative diskogenic 
disease, but held off on a diagnosis until receiving the 
results of the March 2002 MRI.  The March 2002 MRI report 
indicated spondylitic changes of the lower lumbar spine, with 
bilateral pedicle stress changes at L5.  In January 2004, the 
examiner diagnosed the Veteran with a lumbar strain with 
degenerative changes.  The evidence does not support, 
however, a finding that an evaluation greater than 10 percent 
for degenerative arthritis is warranted.  The Veteran's 
disability is not currently manifested by limited motion, 
only painful motion.  For a 10 percent evaluation under 
Diagnostic Code 5003 when there is no limited motion, there 
must be X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  The Veteran has 
involvement of the L4-L5 and L5-S1 vertebral joints.  Under 
38 C.F.R. § 4.45(f), multiple involvements of the lumbar 
vertebrae are considered a minor joint group.  Further, the 
lumbosacral articulation is considered a minor joint group.  
Thus, while the Veteran has degenerative changes involving 
two minor joint groups, he does not have incapacitating 
episodes required for the higher, 20 percent, rating.  See 
Diagnostic Code 5003.  Therefore, the low back disability is 
not entitled to a rating in excess of 10 percent under 
Diagnostic Code 5003.

Considering all of the evidence in a light most favorable to 
the Veteran, the evidence does not support an evaluation in 
excess of 10 percent for his back disability under any of the 
Diagnostic Codes available for rating spine disability 
whether they were the provisions in effect before September 
26, 2003, the newer spine regulations, or the regulations 
applicable to degenerative arthritis.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
chronic lumbar strain with degenerative changes is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


